Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 5, 1991, convicting him of assault in the first degree, attempted robbery in the first degree (two counts), attempted robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant did not move for a trial order of dismissal on the ground that the evidence adduced failed to establish that he possessed the mental culpability for the crimes charged, his claim is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, we find that the defendant’s claim is without merit.
It is well settled that to justify a conviction on a theory of accessorial liability the People must establish, beyond a reasonable doubt, that the alleged accessory possessed the mental culpability necessary to commit the crime charged and that in furtherance thereof, he solicited, requested, commanded, importuned, or intentionally aided the principal (see, Penal Law § 20.00; People v Flagg, 180 AD2d 813). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant was an accomplice (see, People v Kirby, 176 AD2d 822). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, without merit. Bracken, J. P., Sullivan, Lawrence and Joy, JJ., concur.